Citation Nr: 1604464	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  12-14 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral hearing loss.  

2.  Entitlement to an increased evaluation for bilateral knee instability currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel




INTRODUCTION

The Veteran had active military service from August 2003 to May 2006.  

These matters come to the Board of Veterans' Appeals (Board) from February 2010 and August 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Offices (RO) in Philadelphia, Pennsylvania and St. Petersburg, Florida.  Jurisdiction has since been transferred to the RO in Albuquerque, New Mexico.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has filed for increased evaluations for his service connected disabilities of bilateral hearing loss and bilateral knee instability.  His last examinations for these disabilities were in March 2012.  Due to the length of time passed since his last examinations and the Veteran's statements that his disabilities are worse than his current evaluations the Board is remanding for contemporaneous examinations.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding records of VA treatment for the Veteran's service connected bilateral hearing disability and bilateral knee disability.  All records/responses received should be associated with the claims file.  

2.  Schedule the Veteran for a VA examination to determine the current severity of his bilateral hearing loss.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  The evaluation of the Veteran's bilateral hearing disability should consist of all necessary testing. 

3.  Schedule the Veteran for a VA examination to determine the current severity of his bilateral knee disability.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  

The examination report is to contain a notation that the examiner reviewed the claims file.  The evaluation of the Veteran's bilateral knee disability symptomatology should consist of all necessary testing.  Full range of motion measurements for flexion and extension should be provided.  It should be noted whether the Veteran has pain on motion, giving way, instability, and any other type of functional loss of his knees, in addition to identifying all impairment associated with the Veteran's bilateral knee disability.  If there is clinical evidence of pain on any motion, the examiner should indicate the point at which pain begins.

4.  After completing the above, readjudicate the Veteran's claims of entitlement to an increased evaluation for his bilateral hearing disability and bilateral knee disability.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




